Citation Nr: 1017921	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  05-20 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen service connection for a left knee disorder.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Whether new and material evidence has been received to 
reopen service connection for impaired hearing/hearing loss.

4.  Entitlement to service connection for impaired hearing or 
hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
November 1953 to May 1957.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of August 2004 and January 2006 rating decisions of 
a Department of Veterans Affairs (VA) Regional Office (RO).  
The August 2004 rating decision denied, in pertinent part, 
service connection for impaired hearing/hearing loss on the 
grounds of no new and material evidence.  The January 2006 
rating decision denied, in pertinent part, service connection 
for a left knee disorder.

The issue of entitlement to service connection for a left 
ankle disorder has been raised by the record, but has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction over 
it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a June 1976 rating decision, the RO denied service 
connection for degenerative changes of the left knee, finding 
no in-service injury or disease and no nexus of left knee 
disorder to service; after the Veteran was notified of this 
decision and of his right to appeal, he did not appeal the 
decision

2.  The evidence received since the June 1976 rating decision 
relates to an unestablished fact necessary to substantiate 
the claim for service connection for a left knee disorder, 
and raises a reasonable possibility of substantiating the 
claim.

3.  The Veteran injured his left knee in a fall during 
service, and the evidence is at least in equipoise as to 
whether his current left knee disability of degenerative 
joint disease is related to service.

4.  In an August 2000 rating decision, the RO denied service 
connection for impaired hearing, finding no in-service injury 
or disease of hearing loss and no nexus of hearing loss to 
service; after the Veteran was notified of this decision and 
of his right to appeal, he did not appeal the decision. 

5.  The evidence received since the August 2000 rating 
decision relates to an unestablished fact of in-service 
injury (acoustic trauma) that is necessary to substantiate 
the claim for service connection for a bilateral hearing 
disorder, and raises a reasonable possibility of 
substantiating the claim. 

6.  The Veteran was exposed to loud noises during service and 
sustained scarring of the ear drums during service; 
experienced chronic symptoms of hearing loss during service; 
experienced continuous symptoms of hearing loss after service 
separation; and the same continuous symptoms of hearing loss 
are diagnosed as severe bilateral hearing loss disability.  




CONCLUSIONS OF LAW

1.  The June 1976 rating decision denying service connection 
for degenerative changes of the left knee became final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2009).

2.  The additional evidence received since the June 1976 
rating decision denying service connection for degenerative 
changes of the left knee is new and material, and the claim 
of service connection is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).

3.  Resolving reasonable doubt in the Veteran's favor, left 
knee degenerative joint disease was incurred during active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

4.  The August 2000 rating decision denying service 
connection for impaired hearing became final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 3.104 (2009).

5.  The additional evidence received since the August 2000 
rating decision denying service connection for a bilateral 
hearing disorder, is new and material, and the claim of 
service connection is reopened.  38 U.S.C.A. § 5108 (West 
2002); 
38 C.F.R. § 3.156(a) (2009).

5.  Resolving reasonable doubt in the Veteran's favor, 
current bilateral hearing loss disability was incurred during 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  The notice 
requirements of the VCAA require VA to notify a claimant of 
what information or evidence is necessary to substantiate the 
claim; what subset of the necessary information or evidence, 
if any, the claimant is to provide; and what subset of the 
necessary information or evidence, if any, VA will attempt to 
obtain.

With regard to the claims to reopen service connection, 
because both claims are being reopened, further discussion 
here of compliance with the VCAA is not necessary.

As regards notice of the evidence to substantiate the 
underlying claims for service connection, this was 
accomplished by way of letters from the RO to the Veteran 
dated in January 2004, January 2005, August 2005, and March 
2006.  The Veteran was notified of the evidence needed to 
substantiate his claims for service connection, namely, 
evidence of current disability, evidence of an injury or 
disease in service or an event in service that caused injury 
or disease, and evidence of a relationship between the 
current disability and the injury, disease, or event in 
service.  In a March 2006 letter, VA also advised the Veteran 
of how VA determines disability ratings and effective dates.  
Although the 2006 letter was issued after the rating 
decision, both claims were subsequently readjudicated, and 
Supplemental Statements of the Case were issued in December 
2008 and February 2009.

The Veteran was also notified that VA would obtain service 
records, VA records, and records of other Federal agencies 
and that he could submit records not in the custody of a 
Federal agency, such as private medical records or authorize 
VA to obtain private medical records on his behalf.

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
treatment records (STRs), VA, and private treatment records 
have been attained and associated with the claims file.  The 
Veteran was also accorded medical examinations by VA 
regarding his each of claims for service connection, and the 
Board finds the evidence to be adequate for a decision in 
each matter.  The Veteran and his representative have not 
made the RO or the Board aware of any additional evidence 
that needs to be obtained in order to fairly decide this 
appeal.  For these reasons, the Board finds that the duties 
to notify and assist have been satisfied.  Moreover, in light 
of the full grant of benefits sought on appeal, no further 
notice or assistance is required in this case.

Legal Criteria for Reopening and Service Connection

Where a claim of service connection has been previously 
denied, a subsequent claim of service connection for the same 
disability may not be considered on the merits unless new and 
material evidence has been received.  Whether or not the RO 
reopened the claim is not dispositive, as it is the Board's 
jurisdiction responsibility to consider whether it is proper 
for a claim to be reopened.  Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior 
unappealed RO denial).

An unappealed rating decision becomes final based on the 
evidence then of record.  38 U.S.C.A. § 7105(c).  A claim 
that is the subject of a prior final denial may be reopened 
if new and material evidence is presented.  If the claim is 
reopened, the claim will be reviewed on the merits with 
consideration given to all the evidence of record.  38 
U.S.C.A. § 5108.

In determining whether the evidence is new and material, the 
specified basis for the last final disallowance must be 
considered.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

As the application to reopen the claim was received in 
October 2004, after the regulatory definition of new and 
material was last amended in August 2001, the current 
regulatory definition of new and material evidence applies.  
New evidence means existing evidence not previously submitted 
to agency decision makers. Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

Service connection will be granted if it is shown that the 
Veteran suffers from a disability contracted in the line of 
duty while in active military service.  38 C.F.R. §§ 3.303, 
3.304 (2009).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during active military service.  38 
C.F.R. 
§ 3.303(d).  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b).

In addition, some chronic diseases, such as arthritis, may be 
presumed to have been incurred in service if they become 
manifest to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§§ 1101(3), 1112(a) (West 2002); 38 C.F.R. §§ 3.307(a), 
3.309(a).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Sensorineural hearing loss may be presumed to have been 
incurred in service if shown to have manifested to a 
compensable degree within one year after the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309.  

Where audiological measures of hearing loss in service do not 
demonstrate any measurable loss of hearing in service, the 
United States Court of Appeals for Veterans Claims (Court), 
in interpreting 38 C.F.R. § 3.385, has held that "the 
regulation does not in and of itself rule out an award of 
service connection due to the absence of results of an in-
service audiometric examination capable of being compared 
with the regulatory pure tone and speech recognition criteria  
. . . Therefore, the provisions of 38 C.F.R. § 3.385 do not 
serve as a bar to service connection."  Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  The Court has also 
held that a veteran may establish the required nexus between 
his current hearing loss disability and his term of military 
service if he can show that his hearing loss disability 
resulted from acoustic trauma.  Godfrey v. Derwinski, 2 Vet. 
App. 352 (1992).  

It is not required that hearing loss "disability" that 
meets the criteria of 38 C.F.R. § 3.385 be shown during 
service.  The Court has held, "when audiometric test results 
at a veteran's separation from service do not meet the 
regulatory requirement for establishing a 'disability' at 
that time, he or she may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  In 
that case, the Court agreed with the VA Secretary's 
suggestion that service connection may be established if the 
record shows acoustic trauma due to noise exposure in 
service, audiometric test results show an upward trend in 
auditory thresholds, post-service audiometric testing 
establishes current hearing loss constituting a disability 
under 38 C.F.R. § 3.385, and competent evidence relates 
current hearing loss disability to active service.  Id. at 
159-60.

VA must give due consideration to all pertinent medical and 
lay evidence in a case where a veteran is seeking service 
connection.  38 U.S.C.A. § 1154(a).  The Veteran does not 
argue and the record does not show that the claimed 
disabilities were the result of participation in combat with 
the enemy, and the combat provisions of 38 U.S.C.A. § 1154(b) 
do not apply.

Competency is a legal concept in determining whether medical 
or lay evidence may be considered, in other words, whether 
the evidence is admissible as distinguished from weight and 
credibility, a factual determination going to the probative 
value of the evidence, that is, does the evidence tend to 
prove a fact, once the evidence has been admitted.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).

The Board, as fact finder, must determine the probative value 
or weight of the admissible evidence.  Washington v. 
Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. 
Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in 
veterans cases is to be done by the Board")).

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) stated that lay evidence is competent and sufficient 
in certain instances related to medical matters.  
Specifically, the Federal Circuit commented that such 
instances include lay evidence may be competent to establish 
a diagnosis of a condition when (1) a layperson is competent 
to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Id.  Similarly, the 
U.S. Court of Appeals for Veterans Claims (Court) has held 
that when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 
(2007).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Reopening Service Connection for a Left Knee Disorder

The Veteran seeks service connection for a current left knee 
disorder (arthritis), which he says was incurred during a 
fall during service.  He also contends that his left knee was 
severely injured in a 1956 motor vehicle accident while in 
service.  He has reported that he has experienced essentially 
continuous left knee symptoms since service separation.

In March 1976 the Veteran filed a claim for service 
connection for arthritis.  In a rating decision dated in June 
1976, the RO denied service connection for degenerative 
changes of the left knee on the grounds that there was no 
evidence of arthritis during service, and no evidence that 
the Veteran's post-service left knee arthritis was incurred 
in or aggravated by service.  After the Veteran was notified 
of the adverse decision and of his right to appeal, he did 
not appeal the rating decision.  By operation of law, the 
June 1976 rating decision became final based on the evidence 
then of record. 

In correspondence dated in September 2001, which included a 
February 2001 letter from a private treating physician, the 
Veteran revived his claim for service connection for a left 
knee disorder.  According to the private treating physician, 
the Veteran was suffering from early medial compartment 
arthritis and a chronic tear of his medial meniscus.  

The Board notes that a change in diagnosis or specificity of 
the claim must be carefully considered in determining the 
etiology of a potentially service-connected condition and 
whether the new diagnosis is a progression of the prior 
diagnosis, correction of an error in diagnosis, or 
development of a new and separate condition.  38 C.F.R. § 
4.13, 4.125 (2009); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 
2008).  In this case the current diagnoses and claim are 
based on the same factual basis as the time the case was last 
decided on the merits; that is, arthritis of the left knee.  
Accordingly, new and material evidence is necessary to reopen 
the claim.  

The evidence considered at the time of the June 1976 rating 
decision included STRs, which the RO noted were "silent as 
to arthritis"; and the report of an April 1976 VA 
examination, which found "mild degenerative changes in the 
left knee."  

The additional evidence consists, in part, of medical 
opinions (from multiple sources) that has some tendency to 
attribute the Veteran's left knee degenerative changes to 
service.  As the additional evidence relates to an 
unestablished fact necessary to substantiate the claim, that 
is, evidence of incurrence of left knee injury during 
service, the absence of which was the reason for the prior 
denial of the claim.  The additional evidence raises a 
reasonable possibility of substantiating the claim, 
constituting new and material evidence, and the claim is 
reopened.  

Having reopened the claim for service connection for 
degenerative changes of the left knee based on new and 
material evidence, the Board has jurisdiction to review the 
underlying service connection claim de novo, based on the 
whole record.  For the reasons that follow, the Board finds 
that a grant of service connection is warranted. 

Service Connection for Left Knee Disability

In correspondence dated in November 2007 the Veteran's wife, 
who reports that she is a registered nurse and was a nurse 
during service, wrote as follows:

My husband went on leave waiting on his 
medical boarding out orders.  At that 
time he was walking with a cane, because 
of his multiple surgeries and pain in his 
right groin area.  In May 1957 he walked 
on uneven ground, lost his balance, 
slipped and fell hitting his left knee on 
a rock.

His knee turned black and blue in color, 
swelled and became very tight.  He also 
ran a low grade temperature.  He returned 
to [name and location of military 
installation], had his knee x rayed on 20 
May 1957.  The x-rays back in 1957 were 
not able to show soft tissue damage.  
There were no MRI's at that time.  He was 
discharged two days later on 22 May 1957.

The Veteran's wife added that the Veteran "has had episodes 
of his knee swelling, turning red and warm to touch all 
through his life since discharge from the service.  Also a 
lot of discomfort and pain."  

A copy of the Veteran's marriage certificate shows that he 
and his spouse were married in November 1956.

Service treatment records (STRs) dated in May 1957 document 
complaints of left knee pain following a slip and fall while 
on leave during active duty service.  Other entries are as 
follows:

[illegible] - including SR normal
Uric acid normal.
Had temp 992 Sat.  Since [illegible] 
had a fever.  Knee injured.  Less 
pain full.  Tight.  Don't believe 
knee related to giant follicular 
lymphoma.

Left knee x-rays in May 1957 found "no evidence of bony 
abnormality of the knee."

In a letter dated in April 1976 a private physician wrote 
that he had originally seen the Veteran in December 1974 
because of problems with his knees with no injury.  He wrote 
that because the Veteran had a service-connected disability 
he sent him to the VA hospital.  He reported that the Veteran 
returned to see him in April 1976 stating that he had been 
diagnosed as having arthritis of the spine.  The physician 
then averred as follows: "there is no question but what he 
has some degree of arthritis as any man that is 42 or 43 
years of age would have."  

In April 1976 the Veteran was accorded a VA Compensation and 
Pension (C&P) examination.  During the examination he 
reported that he was severely injured in a 1956 motor vehicle 
accident while in service.  Physical examination of the left 
knee found normal range of motion; stable ligamentous 
structure; no effusion; no palpable or audible crepitus on 
motion; and no measurable atrophy of calves or thighs.  X-
rays revealed "some narrowing of the medial half of the knee 
joint suggesting meniscus injury or degeneration.  Diagnosis 
was "degenerative arthritic changes, mild, left knee."  An 
opinion regarding a nexus to service was not proffered.

X-rays of the left knee in April 1999 revealed degenerative 
disease and fluid in the joint.  An MRI of the left knee done 
by VA in May 1999 found a large tear through the mid and 
posterior medial meniscus with a small joint effusion.  
Cartilage was intact.

In a letter dated in February 2001 a private physician wrote 
that the Veteran was a patient of his, and had recently 
undergone an arthroscopic debridement of the medial 
compartment.  He reported that the Veteran had early medial 
compartment arthritis, and a chronic tear of his medial 
meniscus.  He added that the Veteran had shown him STRs that 
described an injury to his knee in 1957, and noted the 
Veteran's avowal of knee pain in the inside part of the knee 
since the 1957 incident.  The physician then opined, "I feel 
like this current problem in his knee is related to that 
injury."

In April 2002 the Veteran underwent a VA (QTC) examination.  
The examiner reported that the claims file was reviewed.  
During the examination the Veteran reported that he had 
fallen and injured his left knee during service in 1957, and 
complained of chronic pain, weakness, stiffness, fatigue, 
lack of endurance, and occasional swelling and instability.  
The examiner noted that the Veteran had an abnormal gait and 
tended to favor his left knee due to chronic pain and 
swelling and difficulty ambulating on uneven ground.  
Physical examination found left knee range of motion from 0 
to 110 degrees, with "considerable" pain.  X-rays revealed 
degenerative osteoarthritic changes of the medial and patella 
femoral joint compartments.  Diagnosis was degenerative joint 
disease of the left knee.  The examiner then opined as 
follows:

I feel that in 19[5]7 when he fell and 
injured his left knee he had a meniscal 
tear.  He was treated conservatively or 
due to the fact that no definitive 
therapy was performed.  His persistent 
ambulation and wear and tear on this knee 
caused him to have a larger tear, which 
was noted in 1999 by an MRI obtained the 
VA center, which showed the following: A 
large mid and posterior medial meniscus 
tear with effusion.  The [V]eteran 
underwent surgery in 2001 by PMD.  He 
continues to have pain and discomfort 
with prolonged standing and ambulation.  
There is an obvious correlation between 
the injury he obtained in 1957 and his 
condition today.  In fact, his 
degenerative joint disease that we see 
now on x-ray is an ultimate result of the 
meniscal tear and chronic effusion.

In a report dated in February 2004 a private physician wrote 
that the Veteran "evidently had several surgeries in the 
1950's regarding a lymphoma in the right groin, which caused 
severe discomfort in his right leg, also allowing him to put 
more pressure and more stress on his left knee, which has 
finally worn out."  He added that the Veteran "may very 
well need a left knee replacement in the future."

In December 2005 the Veteran was accorded a C&P joints 
examination.  During the examination he complained of 
difficulty with his left knee since the fall in service.  He 
complained of pain in the left knee, which he said was 
aggravated by standing from 5 to 10 minutes or after walking 
half a mile.  He also complained of occasional swelling and 
give away weakness in the left knee, but denied using a 
brace.  The examiner noted that the Veteran had undergone a 
"scoping operation" in 2001.  Physical examination found a 
scar on the left knee above the anterior surface measuring 16 
centimeters.  Range of motion was from 5 to 115 degrees.  
There was no fluid, crepitus, or laxity, but there was slight 
medial tenderness.  Diagnosis was "degenerative joint 
disease of the left knee with status postoperative repair in 
2001 with continued knee pain.  Moderate disability with 
slight progression."  The examiner added that the knee was 
painful on motion, but indicated that there was no additional 
limitation with repetitive use; no additional limitation 
during flare-ups; and no instability of the left knee.  He 
then opined that the Veteran's left knee disorder is not 
secondary to his service-connected lymphoma disability; 
however, he did not opine as to whether the Veteran's current 
left knee disorder was directly related to service.  

In November 2006 the Veteran was accorded a C&P general 
medical examination for a determination regarding 
employability.  Physical examination found left leg pain and 
foot drop secondary to severe lumbar radiculopathy.  No 
findings or opinion regarding the left knee were reported.

In December 2007 the Veteran underwent another C&P general 
medical examination, which was done by the 2005 examiner.  
The examiner noted that the Veteran limped on the left leg.  
He specifically stated as follows: "He has slow guarded 
steps with left sided limp."  The Veteran reported that he 
did not use an assistive device.  Physical examination found 
0 to 135 degrees range of motion of the left knee.  Rhomberg 
test was positive with falling to the left.  There was slight 
medial tenderness, but no fluid, crepitus, or laxity.  The 
examiner added that there was no painful motion, weakness, 
excess fatigability or incoordination.  Diagnosis was 
degenerative joint disease of the left knee with status post 
surgical repair in 2001 with continued knee pain, minimal 
disability.  The examiner then opined as follows:

This is not service-connected problem 
although he described an injury while in 
the service but there is no record of 
this and no treatment for that while in 
the service or in the time immediately 
thereafter.

In this case, the weight of the evidence demonstrates that 
the Veteran sustained an injury to the left knee during 
service, and that he currently suffers from degenerative 
joint disease of the left knee.  Because there is no clinical 
evidence of arthritis to a compensable degree within the year 
following service (see 38 C.F.R. 
§ 3.307(a)), service connection under the presumptive 
provisions of 38 C.F.R. 
§ 3.309(a) is not warranted.  

On the theory of direct service connection, the Board finds 
that the weight of the competent evidence is at least in 
relative equipoise as to whether the current left knee 
disability of degenerative joint disease is related to 
service.  The April 2002 QTC examiner opined that there is 
"an obvious correlation" between the Veteran's current left 
knee degenerative joint disease and the left knee injury 
during service.  This opinion was based on personal 
examination of the Veteran and review of the claims file, and 
included a detailed rationale for the examiner's opinion.  
The evidence also includes positive nexus opinions from two 
treating physicians.  

Although the December 2007 C&P examiner averred that the 
Veteran's left knee disorder is not related to service, the 
Board finds that opinion to be of no probative value because 
it is base on an inaccurate factual assumption of no left 
knee injury or disease in service.  Contrary to the December 
2007 VA examiner's assumption, the service treatment records 
document an injury to the Veteran's left knee during service.  
See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (an opinion 
based upon an inaccurate factual premise has no probative 
value).  

There is also credible lay evidence of continuous symptoms of 
left knee pain and swelling since service.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (holding that 
lay evidence is one type of evidence that must be considered, 
if submitted, when a veteran seeks disability benefits).  The 
Veteran avers that he has had left knee pain since service 
(see 38 C.F.R. § 3.303 (b)), and the Board finds no reason to 
doubt the veracity of the Veteran's contention, particularly 
in light of corroborative statements from the Veteran's then 
and current wife, who elaborated at length regarding the 
Veteran's left knee injury during service and his subsequent 
complaints.  For these reasons, and resolving reasonable 
doubt in the Veteran's favor, the Board finds that left knee 
degenerative joint disease was incurred during active 
military service.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Reopening Service Connection for Hearing Loss

The Veteran seeks service connection for bilateral hearing 
loss pursuant to a claim filed in December 2003.  Before 
reaching the merits of the Veteran's claim, the Board must 
decide whether the claim, which was previously denied in 
August 2000 on the grounds that service treatment records did 
not show treatment for impaired hearing during service or a 
nexus to service, may be reopened.  Jackson, 265 F.3d 1366.  
As the application to reopen the claim was received in 
December 2003, after the regulatory definition of new and 
material was last amended in August 2001, the current 
regulatory definition of new and material evidence applies.  
38 C.F.R. 
§ 3.156(a).

The evidence previously considered at the time of the August 
2000 rating decision included service treatment records, 
which the RO found showed no treatment for impaired hearing.  
The evidence also included the report of a February 1999 VA 
examination (which contained no mention of any ear or hearing 
disorder); VA treatment records (including VA hospital 
records) dating from January 1986 to January 1996; private 
treatment records dating from May 1974  to September 1997 
(which contained no mention of any ear or hearing disorder); 
post-service military treatment records dated from 1968 to 
1973 (which contained no mention of any ear or hearing 
disorder); and a December 1998 statement from the Veteran's 
spouse (who noted that the Veteran had experienced earaches 
during service in 1955).

The additional evidence consists, in part, of statements from 
the Veteran regarding his noise exposure and motor vehicle 
accident during service, and from the Veteran's wife 
regarding the Veteran's motor vehicle accident and his ear 
complaints.  As the additional evidence relates to an 
unestablished fact of in-service injury (acoustic trauma) 
that is necessary to substantiate the claim, that is, 
evidence of an in-service cause for a current hearing 
disorder, the absence of which was the reason for the prior 
denial of the claim, the evidence raises a reasonable 
possibility of substantiating the claim.  The Board finds 
that the additional evidence received since the last final 
denial is new and material evidence, and the claim is 
reopened.  

Service Connection for Hearing Loss

Having reopened the claim for service connection for impaired 
hearing/hearing loss based on new and material evidence, the 
Board has jurisdiction to review the underlying service 
connection claim de novo, based on the whole record.  For the 
reasons that follow, the Board finds that, with the 
resolution of reasonable doubt in the Veteran's favor, the 
current bilateral hearing loss disability was incurred during 
active military service.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102.  After reviewing all the evidence of record, the Board 
finds that the weight of the evidence demonstrates that the 
Veteran was exposed to loud noises during service and 
sustained scarring of the ear drums during service; 
experienced chronic symptoms of hearing loss during service; 
experienced continuous symptoms of hearing loss after service 
separation; and the same continuous symptoms of hearing loss 
are diagnosed as severe bilateral hearing loss disability.

Preliminarily, the Board notes that the record contains no 
evidence of sensorineural hearing loss during service or 
within the year thereafter.  For this reason, service 
connection under the presumptive provisions of 38 C.F.R. §§ 
3.307, 3.309 is not warranted.  The Board will analyze the 
claim for service connection for bilateral hearing loss under 
the theory of direct service incurrence. 

The Veteran maintains that his current hearing loss is 
related to his work on the flight line during service where 
he was exposed to loud noises of aircraft engines.  He 
contends that the grant of service connection for tinnitus is 
proof of his noise exposure.  The Veteran alternatively 
contends that his current hearing loss is related to the 
motor vehicle trauma to the head, with perforated ear drums, 
and ear infections during service, with tympanic scarring 
that he sustained during service.

Service treatment records include the reports of a 1953 
enlistment, which show normal hearing that was measured as 
"15/15."  Service treatment records dated in February 1955 
reflect complaints of left ear earache.  A service treatment 
record entry compiled circa. 1956 noted "left ear 
uncomfortableness."  Diagnosis was "[illegible] pharynx" 
and "left membranous acute tonsillitis."  

Service treatment records reflect that the Veteran sustained 
a motor vehicle accident injury that resulted in chronic 
symptoms of hearing loss during service.  ENT Clinic records 
dated in January 1957 noted the Veteran's involvement in a 
December 1956 motor vehicle accident, and his complaints of 
"some hearing loss AS."  The provider further noted "mild 
perceptive deafness AS."  

Service treatment records reflect that the Veteran sustained 
an in-service injury of scarring of the ear drums in both 
ears.  Physical examination in January 1957 revealed scarred 
drums, left greater than right, with healed perforations in 
the left ear.  

Audiology testing during service in January 1957 showed some 
hearing loss present in both ears:  

Hertz
50
0
100
0
200
0
400
0
Right 
ear
5
5
5
5
Left 
ear
5
5
10
10

While the diagnosis was "no significant pathology," such 
evidence indicates the presence of hearing loss (or hearing 
impairment) during the Veteran's service, and following the 
motor vehicle accident injury and scarring of bilateral ear 
drums injury in service.  

An audiology examination in service in April 1957 reflects 
audiometric levels recorded as follows:

Hertz
50
0
100
0
200
0
300
0
400
0
Right 
ear
0
-5
5
-
5
Left 
ear
-5
-10
5
-
5

VA treatment records dated in July 2003 show a diagnosis of 
hearing deficit.  Audiology clinic records dated in August 
2003 document the Veteran's report of "a gradual 
deterioration of hearing sensitivity over several years" and 
complaints of "decreased understanding in noise."  The 
provider noted that the Veteran had a history of military and 
industrial noise exposure.  Treatment records dated in August 
2003 show that the Veteran was evaluated for and provided 
with hearing aids.  

In December 2003 the Veteran wrote that his bilateral hearing 
loss was "due to constant exposure to flight line noise 
exposure without any (or very little) hearing protection."  
In February 2004 he reiterated that he was "exposed to a lot 
of flight line noise with no protection."  He also reported 
having had several episodes of earaches in 1955, as well as 
bleeding in the left ear subsequent to a December 1956 motor 
vehicle accident.  He stated that the bleeding lasted for a 
couple of days, and that he was left with a perforated left 
ear drum and scarring.  

In February 2004 the Veteran's spouse wrote as follows:

I can testify to my husband's 
hearing loss.  My husband was in a 
auto-accident [December 1956].  On 
my arrival at the hospital his left 
ear had bloody drainage coming from 
it.  It continued for several days.  
After the accident he continued to 
have ear infections.  He began to 
speak in a louder voice.  In later 
years, I would have to go with him 
to his doctors appointments to be 
his ears.  When driving he couldn't 
hear the turn signals, if they were 
on or off. 

She added that at the time of the aforesaid accident she was 
an Air Force nurse.  As noted earlier, a marriage certificate 
confirms that she and the Veteran married in November 1956.

In the report of a June 2004 private neurological examination 
the physician noted that cranial nerves II-XII were intact 
except for decreased hearing bilaterally, and that the 
Veteran wore hearing aids.

In August 2004 the Veteran was accorded a C&P audiology 
examination.  The examiner averred that the claims file was 
reviewed, and noted that whispered voice testing had found 
hearing within normal limits during the Veteran's enlistment 
examination.  The examiner also noted that the Veteran was 
diagnosed with an ear infection in the left ear in 1955, and 
that the Veteran was involved in a motor vehicle accident in 
December 1956.  The VA audiology examiner further noted as 
follows:

Otology examination of 01/14/57 
stated that the Veteran had 
"scarred eardrums, left greater 
than right with a healed perforation 
of the left drum."  Even though the 
Veteran "complained of slight 
deafness in the left ear," on 
1/14/57, "audiograms were within 
normal limits" bilaterally.  
Discharge physical of 04/57 also 
showed hearing within normal limits 
in both ears.   

During the August 2004 VA examination, the Veteran complained 
of bilateral hearing loss, worse in the left ear, dating back 
to the 1956 motor vehicle accident.  He reported a history of 
ear infections in the left ear since service, but none 
recently.  He also reported exposure to aircraft/flightline 
operations during service with no hearing protection, and 
denied any occupational or recreational hazardous noise 
exposure since service.  In this case, in an August 2004 
rating decision, the Veteran was granted service connection 
for tinnitus due to the in-service head trauma from a motor 
vehicle accident.  

Audiology testing results at the August 2004 VA examination 
show that the Veteran currently has hearing loss 
"disability" within the meaning of VA regulation 38 C.F.R. 
§ 3.385.  Audiology testing at the August 2004 VA examination 
shows the following: 

Hertz
50
0
100
0
200
0
300
0
400
0
Right 
ear
25
30
65
70
65
AVG:  58
Left 
ear
25
30
75
70
70
AVG:  61

Speech recognition scores were 84 percent for the right ear 
and 76 percent for the left ear.  Diagnosis was "mild to 
profound, sloping sensorineural hearing loss at frequencies 
250-8000 Hz, with the exception of hearing within normal 
limits at 500 Hz" in the right ear; and mild sensorineural 
hearing loss at frequencies 250 Hertz and 1000 Hertz, normal 
hearing sensitivity at 500 Hertz; and severe to profound 
sensorineural hearing loss at 2000-8000 Hertz in the left 
ear.  



The August 2004 VA audiology examiner then opined as follows:

Based on the C file evidence showing 
hearing within normal limits and in both 
ears at the time of military separation, 
it is felt that the [V]eteran's present 
hearing impairment is not as likely as 
not related to military service.  . . . 
Since there is documentation in the 
medical literature allowing that tinnitus 
has been linked to head trauma in certain 
cases, it is speculated that this 
[V]eteran's tinnitus is at least as 
likely as not the result of head trauma 
incurred during military service.

The 2004 C&P examiner's opinion that the Veteran's current 
hearing loss is not related service was based primarily on 
the fact that hearing was normal at separation from service.  
The Board finds that the August 2004 VA audiology examination 
report is of no probative value because it is based upon an 
inaccurate history that fails to recognize some worsening of 
hearing for at least several months during service, does not 
actually address the possible in-service etiologies of motor 
vehicle accident trauma or history of ear infections with 
documented hearing loss.  While the 2004 C&P examiner noted 
that the Veteran had sustained a perforated ear drum during 
service in his opinion against a nexus to service, this fact 
was not discussed in the context of rendering a nexus 
opinion, so was not actually considered by the VA examiner.  

The August 2004 VA audiology opinion also does not fully 
consider the Veteran's exposure to aircraft/flight line 
operations during service with no hearing protection, and 
does not give consideration to the Veteran's or his wife's 
histories of post-service symptoms of recurring ear 
infections and essentially continuous bilateral hearing loss.  
Medical evidence of a current disability and nexus is not 
always required to establish service connection.  See 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The 
Veteran has contended that he has suffered from impaired 
hearing since service, and the Board must consider continuity 
of symptomatology.  38 C.F.R. § 3.303(b).  

While the August 2004 VA audiology report noted that the 
January 1957 audiograms "were within normal limits," this 
summation is only partially correct.  The January 1957 test 
results were clinically within normal results because none of 
the audiometric threshold were recorded as 20 or higher, see 
Hensley, 5 Vet. App. at 160 (the threshold for normal hearing 
is between 0 and 20 decibels, and higher thresholds show some 
degree of hearing loss).  However, because the Veteran's 
hearing was completely normal at service entrance, any 
hearing impairment (loss) during service should have been 
noted and recognized and is legally significant.  Increased 
audiometric threshold testing results may not be dismissed as 
simply "within normal limits." 

The January 1957 audiometric test results show worsened 
hearing (some hearing "loss" or hearing "impairment" 
according to 38 C.F.R. § 3.385), even though that hearing 
loss (impairment) may also be considered within normal limits 
to an audiologist.  Such upward trend in auditory thresholds 
is factually significant for VA disability compensation 
purposes.  See Hensley at 159-60.  Such increased 
audiological thresholds for hearing reception may be 
considered some evidence of chronic symptoms of hearing loss 
in service.  

Instead, the August 2004 VA audiology opinion appears to rely 
only on the somewhat suspect audiometric testing scores at 
service separation in April 1957 that showed hearing "within 
normal limits."  The VA audiologist's reliance only on 
audiometric testing scores at service separation if an 
inadequate basis for a nexus opinion.  See Buchanan v. 
Nicholson, 451 F. 3d 1331, 1336-37 (Fed. Cir. 2006) (Board 
may not find that a claimant's report of in-service symptoms 
lacked credibility solely because there was no objective 
medical evidence corroborating those symptoms at the time); 
Barr v. Nicholson, 21 Vet. App. 303 (2007) (where the 
symptomatology is observable and identifiable by lay people, 
such symptomatology is not a determination 'medical in 
nature').

In December 2004 the Veteran submitted the report of a 
private audiology examination, and reiterated that he was 
exposed to flight noise and was involved in a motor vehicle 
accident during service.  He added that he had to speak 
loudly and face the individual speaking or he could not hear.  
Audiology testing found hearing thresholds at 500, 1000, 
2000, 3000, and 4000 Hertz of 30, 35, 65, 70, and 70 for the 
right ear, and 20, 30, 65, and 65, and 70 for the left ear.  
An opinion as to a nexus to service was not proffered.

In a November 2006 C&P general medical examination for an 
unemployability determination the examiner noted that hearing 
was "severely impaired without hearing aids."  An opinion 
as to a nexus to service was not proffered.  A December 2007 
C&P general medical examination did not record the Veteran's 
history as it pertains to hearing loss.

On the question of continuity of symptomatology, while the 
Veteran's spouse, who informs that she is a Registered Nurse 
(RN), did not proffer an opinion regarding etiology, she has 
chronicled the Veteran's ear trouble with hearing loss during 
service and his post-service manifestations of ear infections 
and hearing loss.  Under C.F.R. § 3.303(b), if a condition 
was noted during service, the nexus element may be 
established based on competent medical or lay evidence of 
continuity of symptomatology.  Barr, 21 Vet. App. at 307.

With regard to the Veteran's contention that service 
connection for tinnitus is proof of his noise exposure, the 
grant of service connection for tinnitus was based on head 
trauma during service, which is one of the etiologies of 
hearing loss suggested by the Veteran.  The service treatment 
records reflect some symptoms of hearing loss that followed 
and were associated with the head trauma and ear difficulties 
during service.  For these reasons, and resolving reasonable 
doubt in the Veteran's favor, the Board finds that the 
current bilateral hearing loss disability was incurred during 
active military service.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102.


ORDER

As new and material evidence has been received, the appeal to 
reopen service connection for degenerative changes of the 
left knee is granted.

Service connection for left knee degenerative joint disease 
is granted.

As new and material evidence has been received, the appeal to 
reopen service connection for bilateral hearing loss is 
granted. 

Service connection for bilateral hearing loss is granted.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


